— Appeal by the defendant from a judgment of the County Court, Orange County (Miller, J.), rendered September 24, 1984, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
A reading of the record as a whole reveals that the defendant’s factual allocution was sufficient and that the court did not err in accepting his guilty plea (see, People v Frederick, 45 NY2d 520). Moreover, the court did not improvidently exercise its discretion in denying the defendant’s motion to withdraw his guilty plea (see, CPL 220.60 [3]; People v Stubbs, 110 AD2d 725). Thompson, J. P., Bracken, Brown, Sullivan and Rosenblatt, JJ., concur.